Appeal from an order of the Family Court, Kings County, dated February 17, 1976, which, after a fact-finding determination made by the Family Court, Nassau County, dated November 21, 1975, that appellant is a juvenile delinquent, placed him on probation for a one-year period. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court, Kings County, for a new fact-finding hearing and determination. At the fact-finding hearing, the appellant appeared with his mother and Law Guardian, but was not advised of his right to remain silent or of the consequences of waiving that right; nor was he questioned by the Family Court to ascertain whether he himself admitted the allegations of the petition (see Family Ct Act, § 741; Matter of Theodore F., 47 AD2d 945; Matter of Joseph G., 52 AD2d 924). Accordingly, these omissions mandate a new hearing before the Family Court. Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.